                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

BRET A. BIELEMA                                                                       PLAINTIFF

v.

THE RAZORBACK FOUNDATION, INC.                                                     DEFENDANT

                                       5:20-cv-05104-PKH

THE RAZORBACK FOUNDATION, INC.                                           COUNTER-PLAINTIFF

v.

BRET A. BIELEMA and NEIL CORNRICH                                    COUNTER-DEFENDANTS


                            DECLARATION OF ROBYN GLASER

          Robyn Glaser hereby declares as follows:

          1.     My name is Robyn Glaser. I am the Senior Vice President, Business Affairs for

the Kraft Group and function as club counsel for New England Patriots LLC (“NEP”). I have been

with the Kraft Group since September 2007. I have personal knowledge of the matters set forth

herein.

          2.     On December 18, 2020, NEP made a production of documents responsive to a

subpoena served on it by The Razorback Foundation, Inc. (the “Foundation”). True and correct

copies of the Foundation’s subpoena, and the production transmittals from NEP’s counsel

(Seyfarth Shaw LLP) to counsel for all parties, are attached hereto as Exhibit A and Exhibit B,

respectively.

          3.     Because these documents are kept confidential by NEP and contain competitively

and personally sensitive information, NEP requested, and the parties agreed, to treat the documents

as “attorneys’ eyes only” (“AEO”) until the Court could enter a protective order governing the
confidentiality of information disclosed during discovery. True and correct copies of emails from

the parties’ counsel, confirming the parties’ AEO agreements, are attached hereto as Exhibit C.

       4.     NEP also redacted certain personal identifiers (e.g., Mr. Bielema’s birth date, SSN,

and driver’s license and financial account numbers) and competitively and personally sensitive

information concerning other NEP players, coaches, and prospects unrelated to this litigation.

NEP documented each of these redactions in a log provided to the parties with the document

production.

       5.     On January 14, 2021, the Court entered a Protective Order (Doc. 62), and the next

morning, NEP designated certain documents as “Confidential” and subject to the Protective Order.

A true and correct copy of the email from NEP’s counsel to the parties’ counsel, in which NEP

made these designations, is attached hereto as Exhibit D. Consistent with the Protective Order,

NEP identified the following “category or categories in which the designated information is

included”:

                  financial or tax records typically kept confidential;

                  personnel files and other employee or independent contractor information
                   typically kept confidential;

                  information or communications revealing information concerning the status of
                   intimate family relationships with spouses, partners, children, or extended
                   family, if that information is typically kept confidential;

                  trade secrets protected under the laws of Arkansas or a jurisdiction in which
                   the disclosing or producing party or nonparty maintains citizenship;

                  confidential research, development, or commercial information the
                   unprotected disclosure of which is likely to result in commercial or competitive
                   harm; and

                  playbooks, game tape, roster or recruiting information, or other similar
                   information typically not publicly disclosed by professional or collegiate
                   football teams.




                                                2
       6.      The documents designated by NEP as “Confidential” all contain information

included in one or more of these categories. No party has challenged these designations despite

now having had more than two months in which to do so.

       7.      The Foundation has filed with its motion to amend its counterclaim four emails

between Robert Kraft, the owner of NEP, and Bill Belichick, the team’s head coach.

The Foundation also quotes from these documents in its proposed amended counterclaim. I have

reviewed these documents, and each of them contains competitively and personally sensitive

information that could harm NEP and others if publicly disclosed.

       8.      NEP takes careful and broad precautions to maintain the confidentiality of internal

communications, including the four emails at issue. The computers and email accounts of both

Mr. Kraft and Coach Belichick are protected by usernames and passwords and cannot be accessed

without these unique log-in credentials. NEP does not share these credentials with persons outside

the organization, or even with other NEP personnel.

       9.      Even NEP’s IT administrators do not possess these unique log-in credentials, and

no NEP employee is authorized to disclose their unique credentials to IT administrators; when an

IT administrator needs access to a particular user’s machine and/or email account, as a matter of

policy, the user must be present and must log in to allow the IT administrator to perform any need

maintenance or service.

       10.     The four emails at issue have not been made publicly available; stored in any other

location on NEP’s network; or disclosed to third parties (other than in this litigation and expressly

subject to the Protective Order).

       11.     The four emails at issue contain competitively sensitive information. They reveal

NEP’s decisionmaking process, at different points in time, for how much to compensate one of the




                                                 3
team’s coaches (Mr. Bielema), based on his experience and prospects and what other coaches were

being paid; how to structure his contract with NEP; and how best to utilize him as part of the

coaching staff. They also reveal information concerning individuals other than Mr. Bielema,

including, in one instance, compensation information, that is completely unrelated to the dispute

between Mr. Bielema and the Foundation.

       12.     While Mr. Bielema is no longer with the team, the information about his

compensation and the information about another coach’s compensation remains competitively

sensitive because it can be used as a benchmark both for the coaches currently fulfilling the roles

formerly performed by Mr. Bielema and for NEP’s other coaches. Revelation of another coach’s

compensation information, in particular, would unfairly invade that coach’s privacy and would

compromise NEP’s proprietary interest in that information.

       13.     NEP would suffer competitive and commercial harm if this information is made

publicly available. NEP and the other 31 teams in the NFL compete aggressively with one another

to attract and retain the best coaches. NEP’s competitors could take advantage of the information

contained in these emails to lure current or prospective coaches away from NEP by using that

information to offer a level of compensation or other terms of employment that, absent such

information, they otherwise might not provide. Those coaches (and their agents) also could

leverage this information in future negotiations with NEP.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct. Executed on February 23, 2021.



                                                 /s/ Robyn Glaser
                                                 Robyn Glaser




                                                4
                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on February 23, 2021.


                                                /s/ Caleb J. Schillinger
                                                Caleb J. Schillinger




                                                5
